Citation Nr: 1141744	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-29 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses not previously authorized that were incurred at the West Marion Community Hospital in April 2010 and May 2010.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2010 administrative decisions issued by the Department of Veterans Affairs North Florida/South Georgia Veterans Health System.  

In August 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing was produced and has been included in the claims folder for review.  During that hearing, the Veteran expressed his desire to go forward with this appeal without representation.  He stated that, although he has representation for a separate appeal that is currently pending, he wishes to keep his two appeals separate.  In this regard, the Board observes that the Veteran is represented by a private attorney in an appeal that was remanded by the Board in January 2011 involving claims of entitlement to increased ratings for a service-connected right shoulder disability and a service-connected right knee disability.  Therefore, given the Veteran's expressed desire the Board will proceed to adjudicate the appeal as it pertains to the reimbursement of medical expenses claim.

The Board also notes that during his August 2011 Travel Board hearing, the Veteran was afforded the opportunity to discuss the issues on appeal.  However, during the hearing, the Veteran presented testimony exclusively relating to treatment received for a right knee disability.  When was asked if he had any other testimony regarding his treatment received at the private hospital, the Veteran responded negatively.  Therefore, notwithstanding the Veteran's limited testimony, as the Veteran was afforded the opportunity to present testimony regarding of the issues on appeal, the Board finds that his request for a hearing with respect to all of the issues on appeal was satisfied with the August 2011 Travel Board hearing. 
  
As a final preliminary matter, as the Veteran's claims file has not been associated with the medical appeals file, the Board is unable to verify his periods of active duty service.  However, the North Florida/South Georgia Veterans Health System determined that the Veteran had qualifying active service from February 2000 to November 2003.  The Veteran does not dispute these dates, and there is no other indication that such determination is erroneous.  As such, for the purposes of the current appeal, the Board finds that the Veteran had qualifying active duty service.


FINDINGS OF FACT

1.  The conditions for which the Veteran was treated at the West Marion Community Hospital were not service-connected, he is not totally and permanently disabled due to a service-connected disability, and he was not enrolled in a VA vocational rehabilitation program. 

2.  The Veteran was enrolled in the VA healthcare system at the time medical treatment was provided, had received VA medical services within the preceding 24 months, is financially liable for such treatment, and had no coverage under a health plan contract for payment or reimbursement of the private hospital. 

3.  The medical expenses for treatment at the West Marion Community Hospital were not incurred for medical emergencies of such nature that a reasonable person would believe that delay in seeking treatment would be hazardous to life or health.  

4.  VA facilities were feasibly available, and an attempt to use them before seeking private treatment would have been reasonable.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for unauthorized medical expenses incurred in April 2010 and May 2010 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000-17.1008 (2010). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the claim in this case is governed by 38 U.S.C.A. Chapter 17, the provisions of the VCAA do not apply.  Barger v. Principi, 16 Vet. App. 132 (2002). 

Nevertheless, the Board notes that the Veteran was advised in July 2010 and August 2010 of the responsibilities of the Veteran and VA in obtaining evidence to support his claim. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  That correspondence, along with the July 2010 statements of the case, also notified the Veteran of the requirements to substantiate his claims.  The Board notes that the undersigned VLJ did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, during the Travel Board hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)). However, the Veteran has not argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice as a result of the Board hearing. Rather, the Veteran has demonstrated actual knowledge of the requirements to substantiate his claim by arguing that his conditions were related to a service-connected condition and that a VA facility was not available.  Further, VA has obtained treatment records from the West Marion Community Hospital, as well as medical opinions as to whether the Veteran's conditions were of an emergent nature. 

As such, the Veteran has had a full and fair opportunity to present arguments and evidence in support of his claim, and there is no indication of any outstanding medical evidence that is necessary for a fair adjudication of the claim.  To the extent that the duties to notify and assist apply in this case, the Board finds that VA has satisfied such duties, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  In particular, the Board finds that VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and no prejudice has resulted from any possible defects.  Therefore, the Veteran will not be prejudiced by a decision on the merits of his claims.

Under 38 U.S.C.A. § 1728 and implementing regulations, reimbursement of unauthorized medical expenses is available only where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a veteran who (i) is participating in a vocational rehabilitation program as defined in 38 U.S.C.A. § 3101(9), and (ii) is medically determined to have been in need of such care or services; and (3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or to obtain prior VA authorization for the required services would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  

Under 38 U.S.C.A. § 1725 and implementing regulations, the reasonable value of emergency treatment furnished for a nonservice-connected condition in a non-VA facility will be reimbursed where the veteran is an active VA healthcare participant (enrolled in the annual patient enrollment system and in receipt of VA hospital, nursing home, or domiciliary care under such system within the preceding 24 months) and is personally liable for such emergency treatment (financially liable to the provider and not eligible for reimbursement under 38 U.S.C.A. § 1728).  For this purpose, "emergency treatment" is defined as medical care or services furnished when (1) VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not have been reasonable, (2) there is a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health, and (3) any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107.  

The Board first notes that the Veteran does not meet the basic eligibility criteria under 38 U.S.C.A. § 1728.  In this case, the evidence shows that the Veteran is service connected for a erythema multiforme, rated as 40 percent disabling; traumatic arthritis of the right upper extremity, rated as 10 percent disabling; traumatic arthritis of the right lower extremity, rated as 10 percent disabling; and, hearing loss, rated as zero percent disabling.  However, the private medical treatment that the Veteran received in April 2010 and May 2010, was not for any of the foregoing service-connected conditions, but was instead for pharyngitis, an ingrown toenail and left great toe cellulitis, and a right foot contusion.  There is no evidence that the private treatment at issue was rendered for erythema multiforme, arthritis of the right shoulder, arthritis of the right knee, or hearing loss, or for a condition that was aggravating any service-connected disability.  

Regarding treatment received on April 19, 2010, the Board observes that the Veteran complained of an erythema "outbreak" upon presenting for treatment for a sore throat.  However, a review of systems at that time, including skin, was negative, and no diagnosis was made pertaining to erythema multiforme.  Instead, the Veteran was diagnosed with acute pharyngitis.  Therefore, although the Veteran complained of erythema multiforme at the time he presented for treatment on April 19, 2010, the Board finds that the evidence does not show that he received treatment for service-connected erythema multiforme at that time.  Nor does the evidence show that the Veteran is service-connected for pharyngitis, to include as secondary to his service-connected erythema multiforme, or that any pharyngitis aggravates his service-connected erythema multiforme or any other service-connected disability.  Thus, the Board concludes that none of the treatment that the Veteran received on April 19, 2010, was in any way related to a service-connected disability.  

Similarly, the Board observes that, at the time the Veteran presented for treatment for a right foot injury on May 25, 2010, he also complained of right knee pain.  However, a review of the May 25, 2010, medical records show that the Veteran's chief complaint when he presented for treatment on that date was injury to the right foot sustained when he twisted his foot stepping out of a truck the day before.  Those records note that the Veteran was uninjured above the ankle and are negative for findings or a diagnosis related to the right knee.  Furthermore, while X-rays were taken of the Veteran's right foot, no X-rays were taken of his right knee.  Therefore, although the Veteran complained of right knee pain at the time he presented for treatment on May 25, 2010, the Board finds that the evidence does not show that he received treatment for his service-connected right knee disability at that time.  Nor does the evidence show that the Veteran is service-connected for a right foot disability, to include as secondary to his service-connected right knee disability, or that any right foot injury aggravates his service-connected right knee disability or any other service-connected disability.  Thus, the Board concludes that none of the treatment that the Veteran received on May 25, 2010, was in any way related to a service-connected disability.  

The Board recognizes the Veteran's contentions that his treatments in April 2010 and May 2010 were related to his service-connected erythema multiforme and his service-connected right knee disability.  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  Jones v. Brown, 7 Vet. App. 134 (1994).  Therefore, his statements in this regard are neither competent nor probative.  Thus, the Board concludes that none of the treatment that the Veteran received in April 2010 and May 2010 was in any way related to a service-connected disability.  

Additionally, the evidence of record does not show that the Veteran has a total disability, permanent in nature, resulting from a service-connected disability, or that he is participating in a rehabilitation program under 38 U.S.C. Chapter 31, such that the treatment in question would qualify for reimbursement.  38 C.F.R. § 17.120(a).  As such, he does not meet these basic eligibility criteria.  38 C.F.R. § 17.120.  Therefore, payment or reimbursement of medical expenses pursuant to 38 U.S.C.A. § 1728(a) must be denied.

However, the Veteran appears to meet the basic eligibility criteria under 38 U.S.C.A. § 1725, for treatment of a nonservice-connected condition.  In particular, the evidence shows that the Veteran was enrolled in and received treatment at the local VA facility within the 24-month period preceding the private treatment rendered in April 2010 and May 2010.  Furthermore, there is no indication of any insurance coverage, and he is not eligible for payment under 38 U.S.C.A. § 1728.  38 C.F.R. § 17.1002.

Preliminarily, the Board notes that it appears that the Veteran's claims for payment or reimbursement of medical expenses were timely filed.  As pertinent to this case, a claim for payment or reimbursement under 38 U.S.C.A. § 1725 must be filed within 90 days after the latest of (1) the date the Veteran was discharged from the facility that furnished the emergency treatment, or (2) the date the Veteran finally exhausted action to obtain payment or reimbursement for payment from a third party.  38 C.F.R. § 17.1004(d).  Here, the July 2010 statements of the case do not indicate the exact date of receipt of the Veteran's claims.  However, they do show that decisions on the Veteran's claims for payment or reimbursement were issued within 60 days of the dates of treatment.  Therefore, it can be reasonably concluded that the Veteran's claims were received within 90 days from the Veteran's dates of discharge, and thus, timely filed.

Assuming that the claims were timely filed, payment or reimbursement under both 38 U.S.C.A. §§ 1728 and 1725 is contingent upon a showing that (1) the expenses were incurred for a medical emergency of such nature that a delay in seeking treatment would be hazardous to life or health, and (2) a VA or other federal facility was not feasibly available and an attempt to use them beforehand would not have been reasonable.  38 C.F.R. §§ 17.120(b)-(c), 17.1002(b)-(d), 17.1003.

Here, the Veteran seeks payment or reimbursement of expenses that were incurred in April 2010 and May 2010 at the West Marion Community Hospital within the Ocala Health Care System.  The North Florida/South Georgia Veterans Health System denied the Veteran's claims based on findings that the Veteran's conditions for which he sought treatment were non-emergent and that VA facilities were feasibly available.

The Board will first address the question of whether the Veteran was treated for a qualifying medical emergency.  Here, the Veteran has not asserted, nor does the evidence show, that any of the conditions for which the Veteran sought treatment in April 2010 and May 2010 were emergent in nature.  On the contrary, on April 19, 2010, the Veteran's sore throat, for which he was seeking treatment, began four days prior and was described by the Veteran as mild.  He did not report difficulty swallowing.  On May 3, 2010, the left great toe symptoms for which the Veteran was seeking treatment began over two weeks prior when the Veteran kicked the shower door.  Similarly, medical records from May 25, 2010, indicate that the symptoms for which the Veteran was seeking treatment were the result of an injury that occurred the day prior to his Emergency Room visit.  On each occasion, it was noted that the Veteran was in no acute distress and that he presented as a walk-in for treatment.  

The North Florida/South Georgia Health system forwarded each of the Veteran's claims to a physician for an opinion as to whether the Veteran's condition was emergent in nature.  Following a review of the Veteran's claims, it was determined that the conditions for which the Veteran received private treatment in April 2010 and May 2010, were non-emergent.  Specifically, regarding treatment for a sore throat on April 19, 2010, two VA physicians found the condition to be non-emergent based on the fact that the sore throat was days old and that the Veteran did not report difficulty swallowing.  Regarding treatment for a toe infection on May 3, 2010, two VA physicians opined that treatment was non-emergent, as the Veteran was not septic and the infection did not start overnight.  Finally, regarding treatment for the right foot on May 25, 2010, it was determined by VA physician that the Veteran's condition was non-emergent as the injury occurred the day prior to treatment.  Additionally, for each date of service in question, a VA physician opined that VA facilities were available.  

To qualify for payment or reimbursement, it is not required that the condition for which expenses were incurred actually be proven emergent, from a purely medical standpoint, in order to qualify for payment or reimbursement.  Rather, it need only be demonstrated that initial evaluation and treatment was rendered for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is considered to be met where a condition manifests by acute symptoms of sufficient severity, including severe pain, that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.   38 C.F.R. § 17.1002(b).

As noted above, upon a review of the Veteran's West Marion Community Hospital medical records, VA physicians have opined that the Veteran's conditions for which he received treatment in April 2010 and May 2010 were not actually emergent.  Further, the weight of the evidence of record does not reflect that the Veteran manifested acute symptoms of sufficient severity that a prudent layperson with average knowledge would have reasonably expected serious health problems if treatment was delayed.  Nor has the Veteran made such an assertion.  

The Board acknowledges that the Veteran has reported during these proceedings that he had pain and giving way relating to a claimed right knee injury, prior to emergency treatment.  The Veteran is competent to report the existence and timing of such observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds those statements to be not credible, as they are inconsistent with the other evidence of record.  Specifically, while medical records from the treatment dates in question show general complaints of a history of knee pain, they do not show complaints of giving way nor do they show that treatment was received for a right knee injury.  Instead, those records show that the Veteran was treated for complaints related to a sore throat, a left toe injury, and a right foot injury.  Significantly, in his August 2010 substantive appeal, the Veteran stated that on May 25, 2010, he visited the West Marion Hospital Emergency room "due to a foot sprain," and not due to a right knee injury.  Furthermore, on each date of service in question, the Veteran reported that his symptoms began anywhere from one day to two weeks prior to the date of treatment.  Those statements were made for the purposes of medical treatment are afforded significant probative value because the Veteran had a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Accordingly, credible evidence of record reflects that the Veteran's conditions in April 2010 and May 2010 were not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

With regard to the availability of a VA facility, the Board observes that the days on which the Veteran sought private treatment in April 2010 and May 2010 were weekdays and that on each occasion, the Veteran presented for treatment sometime between 9:00 a.m. and 3:00 p.m., during normal VA treatment hours.  There is no indication in the record that VA treatment facilities were closed or otherwise not accepting patients at that time.  Nor does the Veteran explicitly assert that VA facilities were not feasibly available.  Instead, the Veteran asserts that the closest VA facility is approximately 45 minutes away from his home, and that he cannot be away from work for the amount of time it would take him to seek treatment there.  The Veteran has testified that he chose to seek private treatment at the West Marion Community Hospital because of its proximity to his home and work, noting it to be the "quickest solution."  

Additionally, during his August 2011 Travel Board hearing, the Veteran expressed some dissatisfaction with treatment he receives at the VA and reported conflict with a VA physician regarding treatment for his right knee.  The Board notes that available VA medical records show that the Veteran desired to have a total right knee replacement, but that two VA physicians and a private physician recommended conservative therapy.  Thereafter, it appears that the Veteran chose to receive fee-based orthopedic care.  There is nothing in those records to suggest that the Veteran was refused VA treatment at any time, but instead, opted for alternative treatment.  Even further, the record shows that, despite the Veteran's reports of conflict and dissatisfaction with VA treatment, he sought and received VA medical treatment subsequent to the private treatment received in April 2010 and May 2010.  

While the Board is sympathetic to the Veteran's arguments, the Board finds that VA facilities were feasibly available and notes that the Veteran should attempt to use a VA facility whenever possible in light of the very high costs involved in private care, clearly impacting VA's ability to help veterans overall.  Further, as indicated above, given the degree and duration of the Veteran's symptoms as reflected by the contemporaneous treatment records, it would not have been unreasonable for him to seek treatment at a VA facility located 45 minutes away. 

In summary, the preponderance of the evidence is against entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the West Marion Community Hospital in April 2010 and May 2010.  As such, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at West Marion Community Hospital in April 2010 and May 2010 is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


